DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims on January 19th, 2021. Claims 1, 4, 6, 10, 12, 15, and 17-18 are amended. Claim 3 is cancelled and new claim 21 is added. Claim(s) 1-2 and 4-21 have been examined in this application. The Information Disclosure Statement (IDS) filed on 07/06/2021 has been acknowledged. 

Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/728,086 that has a respective filing data of October 9th, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20180293573 by (“Ortiz”) in view of U.S Pub. 20180268401 by (“Ortiz’ 401”).
Regarding claim(s) 1, 10, and 17, Ortiz discloses, invoking, by a processor (“regarding servers, services, interfaces, portals, platforms, or other systems formed from computing , a loyalty iFrame in response to receiving a rewards event (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s). Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise associated with the merchant, the token representing one or more method(s) of payment identified within the user's electronic wallet and adequate for satisfying the transaction payment. Such payment token(s) may be stored on the user's device and/or in a secure cloud resource” and “creation of loyalty, reward, gift, and other types of accounts”) (0092 and 0114), wherein the loyalty iFrame is associated with a loyalty provider (“The invention also enables the use of a mobile wallet, banking app, online banking, or merchant application 112, 114 to notify a user 190, 190' of savings, discounts, rewards or other benefits offered to the user by merchant system(s) 130 and/or FIs 120. 160, and to enable the user 190 to select whether to accept such offers by selection of particular preferences in the process of establishing preferred funding sources, either in advance of or at the time of a particular transaction”) (0340), and wherein the loyalty iFrame is invoked by executing an embedded software development kit (SDK) based on the rewards event (“user communication request device of a system level application programming interface (API) that is common to both the wallet(s) and merchant application(s). Such an API can, for example, be provided through use of a separate API 
determining, by the processor, a loyalty ID based on a customer login credential received via the loyalty iFrame (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s). Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise associated with the merchant, the token representing one or more method(s) of payment identified within the user's electronic wallet and adequate for satisfying the transaction payment. Such payment token(s) may be stored on the user's device and/or in a secure cloud resource” and “a loyalty ID (which could be inputted during a transaction by scanning a loyalty card) is customer identifier that is specific to the particular merchant operating the loyalty program”) (0092 and 0471);
writing, by the processor, a customer reward to a loyalty blockchain (“many advantages offered by trusted platforms, trusted devices, and other systems, devices, and processes in and “the registration synchronizes loyalty points with both a public blockchain stored on a first distributed ledger, and a private blockchain stored on a second distributed ledger. Variations are possible, and none, or only one of the public or private data structures may be blockchains that reside on distributed ledgers”) (0165 and 0411), wherein the customer reward comprises the rewards event and the loyalty ID (“As a transaction progresses, each involved network node can validate the transaction, or a portion of it, and generate data representing suitable ledger annotations, enter the annotations in the node's portion or copy of the ledger, and push or make available updated ledger annotations to other nodes” and “POS transactions can also be improved through application of payment processes enabled by the invention, including those which enable drawing on multiple user accounts, particularly when whole or partial payment using loyalty or rewards points is desired”) (0217, 0410), and wherein the customer reward is written to the blockchain by updating a loyalty point ledger associated with the loyalty ID (“a merchant platform registers with the loyalty blockchain implementation to synchronize loyalty points with the blockchain ledger. A user registers any loyalty card accounts with the user's mobile wallet. The wallet creates a "ghost card" in the wallet that is used to represent all loyalty cards. When a user wants to spend loyalty points at a merchant point of sale and 0436).
Ortiz doesn’t specifically disclose, rewards event is received in response to a completion of at least one of a transactional event or a behavioral event on a network website, receiving the event notification comprises the loyalty ID and a loyalty point amount, updating a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount and the loyalty point ledger associated with the loyalty ID in the blockchain by writing update data to the blockchain, however Ortiz’401 discloses, wherein the rewards event is received in response to a completion of at least one of a transactional event or a behavioral event on a network website (“A confirmation record (e.g. transaction identifier) for the deposit transaction record is provided by the transaction node 512 to the other transaction node 508 by way of the clearing and settlement node 510. The transaction node 508 provides the confirmation record (e.g. transaction identifier) to the partner 506 … The partner 506 provides another earn transaction record (e.g. amount of loyalty points, the customer identifier, another transaction identifier or tranID2) to transaction nodes 508, 512. A deposit transaction record (e.g. amount of loyalty points, the customer identifier, the other transaction identifier) can be provided by the transaction node 512 to the customer's loyalty account 514. A confirmation record (e.g. the other transaction identifier) for the deposit transaction record is provided by the transaction node 512 to the other transaction node 508 by way of the clearing and settlement node 510”) (0102-0103);
receiving, by the processor, an event notification from the blockchain in an instance in which the customer reward has been written to the blockchain, and the event notification comprises the loyalty ID and a loyalty point amount (“customer 502 earns loyalty points via a merchant 504 with a relationship with a Partner organization 506. Each transaction is deposited in the customer's Loyalty Account when earned with the batching and issuance to the Decentralized Blockchain at a later time. The transaction data can be recorded on the distributed ledger networks 404, 402. The customer 502 and the merchant 504 generate a buy transaction record that includes data such as item identifiers, transaction cost, customer identifier, transaction identifier, and so on. The data can be provided to loyalty system via merchant API, for example. The merchant 504 notifies the partner 506 of an earn transaction linked to the buy transaction. The earn transaction record includes data such as an amount of loyalty points and the customer identifier, along with transaction details and a transaction identifier. The earn transaction record (e.g. amount of loyalty points, the customer identifier, transaction identifier or tranID) can be provided from the partner 506 to transaction nodes 508, 512. A deposit transaction record (e.g. amount of loyalty points, the customer identifier, transaction identifier) can be provided by the transaction node 512 to the customer's loyalty account 514”) (0102-0103);
2updating, by the processor, a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount (“Micro services 1516 includes a component to add or update loyalty account micro services 1516 include components to get loyalty points balance, get point transaction, earn points, redeem points, transfer points, and merchant settlement”) (0185, 0102);
and updating, by the processor, the loyalty point ledger associated with the loyalty ID in the blockchain by writing update data to the blockchain, wherein the update data is written to the blockchain in response to updating the loyalty point balance of the transaction account for the loyalty provider (“maintain and update a distributed ledger for loyalty points management; and the loyalty platform being configured to create a block for a loyalty transaction for the loyalty event notification using a private node, the block for the loyalty transaction indicating the customer identifier and the loyalty event, the loyalty platform being configured to maintain a loyalty account for the customer using the block” and “Micro services 1516 include a component to add or update a loyalty profile for the customer 1502 and a linked loyalty component to integrate with the linked loyalty card 1510 provisioned on the mobile wallet 1506. Micro services 1516 includes a component to add or update loyalty account micro services 1516 include components to get loyalty points balance, get point transaction, earn points, redeem points, transfer points, and merchant settlement. Micro services 1516 interact with the linked loyalty card 1510 to trigger different components and exchange data”) (0018 and 0185).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a rewards event associated with a loyalty provider invoked by executing an embedded SDK based on the rewards event, determining a loyalty ID based on a customer login credential received via the loyalty iFrame, and writing a customer reward to a loyalty blockchain by updating a loyalty point ledger associated with the loyalty ID, as disclosed by Ortiz, rewards event is received in response to a completion of at least one of a transactional event or a behavioral event on a network website, receiving the event notification comprises the loyalty ID and a loyalty point amount, updating a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount and the loyalty point ledger associated with the loyalty ID in the blockchain by writing update data to the blockchain, as taught by Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction 

Regarding claim(s) 2 and 11, Ortiz discloses, wherein the determining the loyalty ID comprises: receiving, by the processor and via the loyalty iFrame, the customer login credential (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s)”) (0092); 
transmitting, by the processor and via the loyalty iFrame, the customer login credential to the loyalty provider (“Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise associated with the merchant, the token representing one or more method(s) of payment identified within the user's electronic wallet and adequate for satisfying the transaction payment”) (0092); 
and receiving, by the processor and via the loyalty iFrame, the loyalty ID in response to the loyalty provider matching the customer login credential to the loyalty ID (“all mobile transactions involving an HCE token or payment credential that has been provisioned to such a 

Regarding claim(s) 3, 12, and 18, Ortiz doesn’t specifically disclose, loyalty provider updates the loyalty partner balance on the blockchain based at least in part on the loyalty point amount being updated at the transaction account associated with the loyalty provider, however Ortiz ‘401 discloses, wherein the loyalty provider updates the loyalty partner balance on the blockchain based at least in part on the loyalty point amount being updated at the transaction account associated with the loyalty provider (“maintain and update a distributed ledger for loyalty points management; and the loyalty platform being configured to create a block for a loyalty transaction for the loyalty event notification using a private node, the block for the loyalty transaction indicating the customer identifier and the loyalty event, the loyalty platform being configured to maintain a loyalty account for the customer using the block” and “Micro services 1516 include a component to add or update a loyalty profile for the customer 1502 and a linked loyalty component to integrate with the linked loyalty card 1510 provisioned on the mobile wallet 1506. Micro services 1516 includes a component to add or update loyalty account micro services 1516 include components to get loyalty points balance, get point transaction, earn points, redeem points, transfer points, and merchant settlement. Micro services 1516 interact with the linked loyalty card 1510 to trigger different components and exchange data”) (0018 and 0185).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a  Ortiz, updating a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount and the loyalty point ledger associated with the loyalty ID in the blockchain by writing update data to the blockchain, as taught by Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction settlement by maintaining and updating a public distributed ledger for clearing and settlement for transactions relating to loyalty points to receive a clearing and settlement notification for a transaction notification from the public distributed ledger and transmit the loyalty event notification to the electronic wallet application.

Regarding claim(s) 4, 13, and 19, Ortiz discloses, further comprising: receiving, by the processor, a balance update notification in response to the loyalty partner balance being updated on the blockchain (“suitable notifications and confirmations can be generated by the authorizing FI's 1760, 2150, and merchant system(s) 130, etc, for forwarding to the merchant system 130 and/or user device 110, 110', etc., as well as any other desired recipients”) (0306); 
and initiating, by the processor, a payment to the loyalty provider based on the loyalty partner balance, wherein in response to receiving the payment the loyalty provider updates the loyalty partner balance on the blockchain based on the payment (“A "ghost card" data structure may then register with one or more external data structures resident in or in communication with the loyalty platform configured for tracking, maintaining, rewarding, or otherwise redeeming or interacting with one or more loyalty programs … a merchant system or a user may wish to 

Regarding claim(s) 5, 14, and 20, Ortiz discloses, receiving, by the processor, a transaction request, wherein the transaction request comprises a loyalty point payment request (“For example, a transaction communication device, transaction request processor, or transaction controller, such as a purchaser's or other user's mobile or desktop computer, and/or one or more applications installed thereon, including for example one or more virtual wallet and/or merchant applications, may be registered with a trusted authentication platform, or `trusted platform,` such as a server operated by a bank or other account administrator, or which may be operated by or on behalf of a central registration or certification authority, over a communications network such as the internet”) (0068); 
invoking, by the processor, the loyalty iFrame, wherein the loyalty iFrame is invoked by executing the embedded SDK (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s). Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise and “a merchant application 114 may be authorized or otherwise enabled to access information from within a wallet application 112 of a trusted device 110' through implementation of a pull architecture, which may be facilitated by providing on the trusted device 110' a system level application programming interface (API) 116 that is common to or otherwise accessible by both the wallet and merchant application. Such an API can, for example, be provided in the form of a separate payment options application API 116 ("Pay with your bank SDK"), as shown in FIG. 12; alternatively, such an API 116 may itself serve as a common, or universal wallet 112, by polling applications 112, 114, and servers 120, 160 etc. for payment rescources available to a verified, authorized user 190 of a device 110, and presenting them in a suitably-configured GUI on an output device 610. Such features may offer significant advantages to users 190, merchants 130, and FIs/FSPs 120, 160, among others”) (0092 and 0197); 
determining, by the processor, the loyalty ID based on a second customer login credential received via the loyalty iFrame (Examiner interprets second customer login as customer login) (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s). Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts and “a loyalty ID (which could be inputted during a transaction by scanning a loyalty card) is customer identifier that is specific to the particular merchant operating the loyalty program”) (0092 and 0471); 
and transmitting, by the processor, the loyalty ID and the transaction request to the loyalty provider, wherein in response to receiving the loyalty ID and the transaction request the loyalty provider updates the loyalty point ledger on the blockchain based on the loyalty point payment request (“Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise associated with the merchant, the token representing one or more method(s) of payment identified within the user's electronic wallet and adequate for satisfying the transaction payment”) (0092, 0204).

Regarding claim(s) 6 and 15, Ortiz discloses, wherein in response to receiving the loyalty ID and the transaction request the loyalty provider processes and authorizes the transactional event (“Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or 

Regarding claim(s) 7 and 16, Ortiz doesn’t specifically disclose, behavioral event comprises at least one of completing a survey, enrolling in an e-mailing list, or meeting a usage threshold for a fitness tracker, however Ortiz’ 401 discloses, wherein the behavioral event comprises at least one of completing a survey, enrolling in an e-mailing list, or meeting a usage threshold for a fitness tracker (“The micro service API 1416 can support the “earn” points function based on a user's activity such as purchase, opening account, submitting a survey etc. Each loyalty activity or event will have corresponding and configurable earning rules which will apply to calculate the number of earned points. The earning operation will result in a credit transaction to the respective loyalty account. When the earning is happening as part of a purchase, then a banking product (deposit account, credit card) can be used to complete the purchase transaction”) (0169, 0210).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a rewards event associated with a loyalty provider invoked by executing an embedded SDK based on the rewards event, determining a loyalty ID based on a customer login credential received via the loyalty iFrame, and writing a customer reward to a loyalty blockchain by updating a loyalty  Ortiz, behavioral event comprises at least one of completing a survey, enrolling in an e-mailing list, or meeting a usage threshold for a fitness tracker, as taught by Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction settlement by maintaining and updating a public distributed ledger for clearing and settlement for transactions relating to loyalty points to receive a clearing and settlement notification for a transaction notification from the public distributed ledger and transmit the loyalty event notification to the electronic wallet application.

Regarding claim(s) 8, Ortiz discloses, wherein the rewards event comprises a loyalty point payout that is determined based at least in part on the completion of at least one of the transactional event or the behavioral event (“electronic instructions may be extracted, for example, based on spending behavior, transaction details, promotions, etc. For example, transactions may be provided in encoded formats whereby the system may extract details relating to qualifying spend and/or other activities and rewards provisioning logical conditions and operators may be utilized to either generate corresponding new virtual tokens on the distributed ledger or facilitate a transfer or otherwise cause a transaction to be posted on the distributed ledger” and “the blockchain ledger validates the transactions across participants, ad merchants and credit card acquirer are participants in the rewards ledger and have valid rewards accounts”) (0070 and 0109, 0112).

Regarding claim(s) 9, Ortiz discloses, wherein the transactional event is initiated as part of a multi-merchant loyalty point partnership, and wherein the rewards event is based on the multi-merchant loyalty point partnership (“the user may input and store multiple credit card 

Regarding claim(s) 21, Ortiz doesn’t specifically disclose, receiving a confirmation of a payment from a loyalty partner system and updating a loyalty partner balance on the blockchain, however Ortiz’ 401 discloses, receiving, by the processor, a confirmation of a payment from a loyalty partner system (“Upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger network, signals may be generated to initiate propagation of the transaction to the plurality of private nodes”) (0091, 0033);
and updating, by the processor, a loyalty partner balance on the blockchain in response to receiving the confirmation of the payment from the loyalty partner system (“A confirmation record (e.g. transaction identifier) for the deposit transaction record is provided by the transaction node 512 to the other transaction node 508 by way of the clearing and settlement node 510. The transaction node 508 provides the confirmation record (e.g. transaction identifier) to the partner 506 … The partner 506 provides another earn transaction record (e.g. amount of loyalty points, the customer identifier, another transaction identifier or tranID2) to transaction nodes 508, 512. A deposit transaction record (e.g. amount of loyalty points, the customer identifier, the other transaction identifier) can be provided by the transaction node 512 to the customer's loyalty account 514. A confirmation record (e.g. the other transaction identifier) for the deposit transaction record is provided by the transaction node 512 to the other transaction node 508 by way of the clearing and settlement node 510”) (0102-0103).
 Ortiz, receiving a confirmation of a payment from a loyalty partner system and updating a loyalty partner balance on the blockchain, as taught by Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction settlement by maintaining and updating a public distributed ledger for clearing and settlement for transactions relating to loyalty points to receive a clearing and settlement notification for a transaction notification from the public distributed ledger and transmit the loyalty event notification to the electronic wallet application.

Response to Arguments
With regards to §103 rejections:
Applicant's arguments, see pages 13-16, filed January 19th, 2021 with respect to the rejection(s) of claims 1-2 and 4-21 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.



Conclusion        
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. U.S. Pub. No. 20170132626 to (“Kennedy”); “Loyalty Points on the Blockchain” (“Agrawal”). 
Kennedy discloses, validating transactions posted to a blockchain will be apparent to persons having skill in the relevant art, and may include, for example, proof of work calculations and confirmations. In some instances, transaction processing devices may be configured as nodes for a blockchain network may be associated with a “private” or “trusted” blockchain. In some cases, blockchain data associated with a blockchain transaction may also include a message type indicator, which may be indicative of a type of the transaction message, such as an authorization request or response, a clearing record, or a settlement record. The receiving device may also be configured to receive blockchain data from a blockchain network.
Agrawal discloses, analyze the current, traditional loyalty programs and the challenges associated with them. It highlights how blockchain can resolve these challenges and provide a better experience that currently exist in the blockchain ecosystem and provides potential future implementations. Finally, the paper analyzes the implementation of coupons in comparison with loyalty points programs, highlighting the vast spread of blockchain implementation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682